812 So. 2d 610 (2002)
Perry TORRES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-4942.
District Court of Appeal of Florida, First District.
April 10, 2002.
Nancy Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Karen Armstrong, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appealed restitution order is vacated and the case is remanded, as the trial court lacked jurisdiction with regard to restitution while the appellant's underlying conviction was pending on appeal. See Nguyen v. State, 655 So. 2d 1249 (Fla. 1st DCA 1995); Edwards v. State, 734 So. 2d 1130 (Fla. 2d DCA 1999); Kern v. State, 726 So. 2d 353 (Fla. 5th DCA 1999).
ALLEN, C.J., BENTON and PADOVANO, JJ., concur.